 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    C & C PROPERTIES, et al.,                       No. 1:14-cv-01889-DAD-JLT
12                      Plaintiffs,
13           v.                                       ORDER EXTENDING STAY OF
                                                      EXECUTION OF JUDGMENT
14    SHELL PIPELINE COMPANY, et al.,
                                                      (Doc. No. 268)
15                      Defendants.
16

17          Pursuant to the parties’ stipulation (Doc. No. 268), and good cause appearing, the court

18   extends the stay of execution on plaintiffs’ judgment against defendant Shell Pipeline Company

19   until August 1, 2019.

20   IT IS SO ORDERED.
21
        Dated:    July 17, 2019
22                                                    UNITED STATES DISTRICT JUDGE

23

24

25

26
27

28
                                                      1
